Catterson and McGuire, JJ.,
dissent in part in a memoran-
dum by McGuire, J., as follows: I agree with the majority that plaintiffs’ claim under the 90/180-day provision of Insurance Law § 5102 (d) must be dismissed. However, I would also dismiss the claims premised on injuries to plaintiff John R. Linton’s spine and left knee.
Plaintiffs allege that John Linton sustained injuries to his spine, left knee and right shoulder when he was struck by a vehicle driven by defendant Muhammad Nawaz and owned by defendant Chire Taxi, Inc. In support of their motion for summary judgment dismissing the complaint, defendants submitted, among other things, the affirmation of a radiologist who reviewed MRI films of John Linton’s left knee and spine taken between five and eight weeks after the accident. The radiologist affirmed that, with respect to the left knee, “[t]here is a grade II degenerative signal change seen in the posterior horn of the medial meniscus.” She concluded that “[t]he grade II mucoid degenerative signal change is as the name implies, an intrasub*444stance, degenerative process without traumatic basis or causal relationship to the accident.” With respect to the spine, the radiologist affirmed that “[degeneration of all the cervical intervertebral discs is noted.” She found that the films: “reveal[ ] evidence of longstanding, pre-existing, degenerative disc disease. There is osteophyte formation, discogenic ridging, endplate signal change and uncinate joint hypertrophy seen. These bony changes are greater than six months in development and due to [the] extent are more likely years in origin. These changes could not have occurred in the time interval between examination and injury and clearly predate the accident. There is disc degeneration throughout the cervical spine. This drying out and loss of disc substance is also longstanding, chronic, and pre-existing. Disc bulging is seen. Bulging is not traumatic but degeneratively induced, related to ligamentous laxity. No ossesous, ligamentous, or intervertebral disc abnormalities are seen attributable to the . . . accident.” Supreme Court denied defendants’ motion in its entirety, and this appeal ensued.
The disposition of this appeal turns on the summary judgment standards regarding a claim of serious injury where a defendant has submitted on its motion for summary judgment evidence that the plaintiff suffered from a preexisting condition. We have repeatedly held that where the defendant submits evidence in admissible form indicating that the plaintiff suffered from a preexisting degenerative condition in the area of the body that the plaintiff claims was injured as a result of the motor vehicle accident giving rise to the action, the defendant has made a prima facie showing of entitlement to judgment as a matter of law dismissing the complaint on the ground that the accident was not a proximate cause of the plaintiffs injuries. To raise a triable issue of fact and withstand summary judgment in opposition to such a prima facie showing, it is incumbent upon the plaintiff to submit evidence specifically addressing the defendant’s evidence that the plaintiff suffered from a preexisting degenerative condition.
Valentin v Pomilla (59 AD3d 184 [2009]), recently decided by this Court, highlights these principles. In Valentin, we stated that:
“Defendants established prima facie that plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) by submitting a radiologist’s affirmed report that plaintiffs MRI films revealed evidence of degenerative disc disease predating the accident and no evidence of post-traumatic injury to the disc structures (see Perez v Hilarion, 36 AD3d 536, *445537 [2007]). In opposition, plaintiff failed to raise an inference that his injury was caused by the accident (see Diaz v Anasco, 38 AD3d 295 [2007]) by not refuting defendants’ evidence of a preexisting degenerative condition of the spine. Missing from all of plaintiffs submissions is any mention of the congenital defect at the SI vertebral level and degenerative condition of plaintiffs lumbar spine reported by Dr. Eisenstadt or the preexisting degenerative changes in his right knee and degenerative meniscal tears in both posterior horns of both menisci reported by plaintiffs own experts, Drs. Lubin and Rose, in their initial evaluation of plaintiffs right knee shortly after the accident (see Pommells v Perez, 4 NY3d 566, 580 [2005]).
“With regard to his claim that the evidence submitted by him was sufficient to raise an inference that he suffered injuries that were caused by the accident, plaintiff asserts that his MRIs of the cervical and lumbar spine revealed disc herniation at L4-5 and L5-S1 and disc bulging at C4-C5, and that EMGs revealed L5-S1 radiculopathy. However, ‘[a] herniated disc, by itself, is insufficient to constitute a “serious injury”; rather, to constitute such an injury, a herniated disc must be accompanied by objective evidence of the extent of alleged physical limitations resulting from the herniated disc’ (Onishi v N & B Taxi, Inc., 51 AD3d 594, 595 [2008]). Plaintiff also contends that the MRI of his right knee revealed a medial meniscal tear, for which he ultimately underwent arthroscopy. Again, he makes no mention of the degenerative nature of that condition.
“In addition, plaintiff argues that his chiropractor Dr. Zeren’s affidavit set forth objective quantified evidence of the degree of limitation and permanency of the injuries sustained by him. Notably, he contends Dr. Zeren found positive straight-leg testing during plaintiffs May 30, 2007 examination (see Brown v Achy, 9 AD3d 30, 31-32 [2004]), and that plaintiff was also noted to have decreased limitation of motion of the lumbar and cervical spine (see Toure v Avis Rent A Car Sys., 98 NY2d 345, 353 [2002]).
“However, plaintiff’s reliance on Dr. Zeren’s affidavit is misplaced. Although he presumably saw plaintiff just days after the accident, Dr. Zeren failed to provide documentation regarding that visit or any contemporaneous evidence of limitations. In this regard, there were no contemporaneous limitations shown regarding the accident—at most, some limitations were purportedly measured by Dr. Hauskneeht two months after the accident (see Thompson v Abbasi, 15 AD3d 95, 98 [2005]) . . . Even if Dr. Hauskneeht’s report was considered contemporaneous, the limitations concerned only lateral flexion of the cervical *446spine and forward flexion of the lumbar spine, and were minor. In addition, Dr. Hausknecht failed to address whether plaintiff’s condition was causally related to the motor vehicle accident at issue.
“The most,significant flaw in plaintiffs arguments is his failure to address causation. ‘To recover damages for noneconomic loss related to personal injury allegedly sustained in a motor vehicle accident, the plaintiff is required to present nonconclusory expert evidence sufficient to support a finding not only that the alleged injury is “serious” within the meaning of Insurance Law § 5102 (d), but also that the injury was causally related to the accident. Absent an explanation of the basis for concluding that the injury was caused by the accident, as opposed to other possibilities evidenced in the record, an expert’s conclusion that plaintiffs condition is causally related to the subject accident is mere speculation, insufficient to support a finding that such a causal link exists’ (Diaz v Anasco, 38 AD3d at 295-296 [internal quotation marks and citations omitted]).
“Here, not only did plaintiffs experts fail to refute defendants’ evidence of a preexisting congenital and degenerative condition of the spine, his own doctors reported a degenerative condition of the right knee. Dr. Rose’s failure even to mention, let alone explain, why he ruled out degenerative changes as the cause of plaintiff’s knee and spinal injuries rendered his opinion that they were caused by the accident speculative (see Gorden v Tibulcio, 50 AD3d 460, 464 [2008]). Consequently, there is no objective basis for concluding that the present physical limitations and continuing pain are attributable to the subject accident rather than to the degenerative condition (see Jimenez v Rojas, 26 AD3d 256, 257 [2006]). In Pommells v Perez (4 NY3d 566 [2005], supra), where, as here, there was persuasive evidence that the plaintiffs alleged pain and injuries were related to preexisting degenerative conditions, the Court held that plaintiff had the burden of coming forward with evidence addressing the defendants’ claimed lack of causation. In the absence of such evidence, the defendants are entitled to summary dismissal of the complaint” (59 AD3d at 184-186 [emphasis added]).
Valentin is hardly an aberration from our “serious injury” jurisprudence. In Becerril v Sol Cab Corp. (50 AD3d 261, 261-262 [2008]), another panel of this Court determined that:
“Defendants established a prima facie entitlement to summary judgment by submitting . . . the affirmed report of a radiologist who opined that plaintiffs MRI films revealed degenerative disc disease, and no evidence of post-traumatic injury to the *447disc structures (see Montgomery v Pena, 19 AD3d 288, 289 [2005] ). Defendants also submitted plaintiff’s deposition testimony, where he stated that he missed no work as a result of his accident.
“In opposition, plaintiffs failed to raise a triable issue of fact as to whether he sustained a serious injury. Although plaintiff submitted an affirmed report from his treating chiropractor detailing the objective testing employed during plaintiffs examination and revealing limited ranges of motion, no adequate explanation was provided that plaintiff’s injuries were caused by the subject accident (see Style v Joseph, 32 AD3d 212, 215 [2006] ). Notably, plaintiff conceded at his deposition that he sustained injuries to his neck and back in a prior accident, and an MRI conducted shortly after the subject accident showed degenerative disc disease. In these circumstances, it was incumbent upon plaintiff to present proof addressing the asserted lack of causation (see Brewster v FTM Servo, Corp., 44 AD3d 351, 352 [2007]).” (Emphasis added.)
This Court’s decision in Brewster v FTM Servo, Corp. (44 AD3d 351 [2007]), cited by the Court in Becerril, is also instructive as to the law in this Department regarding summary judgment standards in no-fault cases. In Brewster, we noted that: “Brewster conceded at his deposition that he had sustained injuries to his neck, back and shoulder in a prior automobile accident. Once a defendant has presented evidence of a preexisting injury, even in the form of an admission made at a deposition (see Alexander v Garcia, 40 AD3d 274 [2007]), it is incumbent upon the plaintiff to present proof to meet the defendant’s asserted lack of causation (see Baez v Rahamatali, 6 NY3d 868 [2006]; Pommells v Perez, 4 NY3d 566, 574 [2005]). Brewster’s submissions totally ignored the effect of his previous mishap on the purported symptoms caused by the latest accident. The fact that [defendant’s] expert discerned some minor loss of motion in Brewster’s lumbar spine is irrelevant where the objective tests performed by this physician were negative, and Brewster had testified to a preexisting injury in that part of his body (see Style v Joseph, 32 AD3d 212, 214 [2006]; Montgomery v Pena, 19 AD3d 288, 289-290 [2005])” (44 AD3d at 352 [emphasis added]).
Another decision out of this Court that demonstrates the principles discussed above is Shinn v Catanzaro (1 AD3d 195 [2003]). In Shinn, the plaintiffs were injured when the car they were traveling in was struck by a vehicle driven by the defendant. The plaintiffs commenced an action against the defendant and the defendant sought summary judgment dismissing the *448complaint. With respect to the claims of one of the plaintiffs, James Shinn, the defendant submitted the affirmation of a radiologist who reviewed an MRI film of James Shinn’s spine that was taken two months after the accident. The radiologist “noted a ‘dessication or drying out’ of disc material at the L4-5 level, and a disc herniation at the L3-4 level,” and “concluded that the disc abnormalities were not traumatically induced, but rather were the result of preexisting degenerative conditions” (id. at 196).
In reversing an order of Supreme Court denying the defendants’ motion to dismiss the complaint in its entirety, we determined with respect to the claims of James Shinn that the radiologist’s “report reveals that [his] disc abnormalities were the result of preexisting degenerative conditions, and thus not causally related to the February 1997 accident. This evidence, submitted in proper form, was sufficient to establish prima facie entitlement to dismissal for failure to meet the serious injury threshold” {id. at 197). While we found that James Shinn’s expert’s affirmation demonstrated that he suffered from disc herniations in his cervical spine and had a 40% restriction of range of motion of the cervical spine, we concluded that: “[w]hat plaintiffs’ submissions fail to do ... is demonstrate that the cervical disc herniations or any other serious injury suffered by [James Shinn] are causally related to the . . . accident. The record shows that after the accident, [James Shinn] did not miss any work except a few hours for medical appointments. [He] received chiropractic treatment for approximately nine months after the accident, and, according to the unsworn chiropractor’s reports from 1997, [he] had some limitations of range of motion in the cervical and lumbar spine. However, [James Shinn] was [not] diagnosed with cervical disc herniations [at that time]. Moreover, despite [the] 1997 MRI showing James Shinn as having herniated and bulging discs in his lumbar spine, plaintiffs failed to address defendant’s medical evidence attributing those injuries to preexisting degenerative conditions (see Lorthe v Adeyeye, 306 AD2d 252 [2d Dept 2003])” (id. at 198 [emphasis added]).
Because defendant’s evidence established that John Linton had preexisting degenerative injuries to his left knee and spine, defendants made a prima facie showing of entitlement to summary judgment with respect to those claims (see Valentin, 59 AD3d at 184; Becerril, 50 AD3d at 261-262; Brewster, 44 AD3d at 352; Shinn, 1 AD3d at 198). In opposition, plaintiffs failed to raise a triable issue of fact with respect to their claims premised on injuries to John Linton’s left knee and spine. Their expert *449failed to address how John Linton’s “current medical problems, in light of h[is] past medical history, are causally related to the subject accident” (Style v Joseph, 32 AD3d 212, 214 [2006]). Indeed, plaintiffs’ neurologist did not discuss the degenerative conditions at all (see Valentin, 59 AD3d at 184; Becerril, 50 AD3d at 261-262; Brewster, 44 AD3d at 352; Shinn, 1 AD3d at 198; see also Charley v Goss, 54 AD3d 569, 571-572 [1st Dept 2008], affd, 12 NY3d 750 [2009] [plaintiffs expert’s “report addresses plaintiffs subjective complaints of recurring discomfort, tenderness and pain, but fails to list any objective orthopedic tests performed, and neglects to adequately, or in some cases, even peripherally explain plaintiffs cessation of treatment, or the preexisting degenerative changes to plaintiffs cervical and lumbar spine and right shoulder delineated in (defendant’s expert’s report)”]).
According to the majority, plaintiffs raised a triable issue of fact with respect to causation even though they did not present expert evidence specifically addressing defendants’ evidence that John Linton had preexisting degenerative conditions in both his spine and knee. As the majority sees it, plaintiffs’ expert’s conclusory opinion that John Linton’s injuries were caused by the accident is sufficient to withstand summary judgment despite the expert’s failure to address the evidence of preexisting degenerative conditions. As is evident from the above-quoted language from Valentin, Becerril, Brewster and Shinn, the majority’s conclusion is inconsistent with those decisions. In an effort to avoid that consistent case law, the majority attempts to distinguish Valentin, Becerril, Brewster and Shinn. Those attempts are not successful.
With respect to Valentin, the majority writes that the “Court held that the plaintiff failed to raise an issue of fact because the chiropractor’s opinion was not based on an examination of the plaintiff made contemporaneously with the accident, but rather on an examination which occurred two months thereafter, when the link between the trauma and the reported symptoms would not have been as readily discernable. Here, of course, [plaintiffs expert] examined plaintiff within eight days of the accident, when the trauma was still fresh. Accordingly, his ability to link plaintiffs symptoms to the accident was far superior to the ability of the doctor in Valentin.”
As is clear from the above-quoted portion of our decision in Valentin, the majority’s discussion of that case is incomplete and misleading. As noted, in Valentin, we determined that: “Defendants established prima facie that plaintiff did not sustain a serious injury within the meaning of Insurance Law *450§ 5102 (d) by submitting a radiologist’s affirmed report that plaintiffs MRI films revealed evidence of degenerative disc disease predating the accident and no evidence of post-traumatic injury to the disc structures. In opposition, plaintiff failed to raise an inference that his injury was caused by the accident by not refuting defendants ’ evidence of a preexisting degenerative condition of the spine. Missing from all of plaintiffs submissions is any mention of the congenital defect at the SI vertebral level and degenerative condition of plaintiffs lumbar spine reported by Dr. Eisenstadt or the preexisting degenerative changes in his right knee and degenerative meniscal tears in both posterior horns of both menisci reported by plaintiffs own experts, Drs. Lubin and Rose, in their initial evaluation of plaintiffs right knee shortly after the accident” (id. at 184-185 [citations omitted and emphasis added]).
With respect to the opinion of the plaintiffs chiropractor, we rejected the chiropractor’s opinion that the plaintiff sustained a serious injury as a result of the subject accident for a number of reasons. One of the reasons we rejected it was because the plaintiff failed to establish that the chiropractor’s findings were made contemporaneously with the accident (id. at 185)—the reason noted by the majority. Another reason we rejected it, indeed, the principal reason,1 was that “not only did plaintiffs experts fail to refute defendants’ evidence of a preexisting congenital and degenerative condition of the spine, his own doctors reported a degenerative condition of the right knee. [Plaintiffs doctor’s] failure even to mention, let alone explain, why he ruled out degenerative changes as the cause of plaintiffs knee and spinal injuries rendered his opinion that they were caused by the accident speculative” (id. at 186). What was true in Valentin—that the defendants submitted the report of a radiologist who averred that the plaintiffs MRI films revealed evidence of a preexisting degenerative condition and that the plaintiff failed to refute that evidence—is true here. Nevertheless, the majority does not mention this portion of our holding.
The majority dismisses both Becerril and Brewster on the ground that those cases “involved plaintiffs who were undisputably involved in . . . prior accident[s] in which the same body parts were injured but failed to address why the prior accidents were not a possible cause of their current symptoms.” That the plaintiffs in Becerril and Brewster suffered preexisting conditions as a result of other accidents and John Linton suffered preexisting degenerative conditions is a distinction without a *451difference. Regardless of the cause of the preexisting condition, the legal principle remains the same: once a defendant has presented evidence of a preexisting condition the plaintiff must present evidence specifically addressing that condition (e.g. Becerril, 50 AD3d at 261-262).
Like its discussion of Valentin, the majority’s discussion of Shinn is both incomplete and misleading. The majority writes that the complaint in Shinn was “dismissed because the plaintiff s expert’s opinion that a motor vehicle accident caused his herniated discs was based on an examination performed 44/2 years after the accident occurred.” One of the grounds on which we rejected the plaintiffs expert’s opinion in that case was that the expert did not examine the plaintiff until 44/2 years after the accident. But the majority ignores everything in our decision in Shinn that precedes the discussion regarding the issue of gap in treatment. Thus, the majority fails to mention the relevant portions of that decision as it relates to this appeal, namely, that the radiologist’s “report reveal[ed] that [the plaintiffs] disc abnormalities were the result of preexisting degenerative conditions, and thus not causally related to the February 1997 accident. This evidence, submitted in proper form, was sufficient to establish prima facie entitlement to dismissal for failure to meet the serious injury threshold” (1 AD3d at 197). The majority also fails to mention that, while the plaintiffs expert’s affirmation demonstrated that he suffered from disc herniations in his cervical spine and had a 40% restriction of range of motion of the cervical spine, we concluded that: “[w]hat plaintiffs’ submissions fail to do . . .is demonstrate that the cervical disc herniations or any other serious injury suffered by [James Shinn] are causally related to the . . . accident. The record shows that after the accident, [James Shinn] did not miss any work except a few hours for medical appointments. [He] received chiropractic treatment for approximately nine months after the accident, and, according to the unsworn chiropractor’s reports from 1997, [he] had some limitations of range of motion in the cervical and lumbar spine. However, [James Shinn] was [not] diagnosed with cervical disc herniations [at that time]. Moreover, despite [the] 1997 MRI showing James Shinn as having herniated and bulging discs in his lumbar spine, plaintiffs failed to address defendant’s medical evidence attributing those injuries to preexisting degenerative conditions” (id. at 198).
In short, the majority’s claim that Valentin, Becerril, Brewster and Shinn “are on their face inapposite and are all readily distinguishable,” cannot withstand scrutiny.
The majority also writes that “[t]he trilogy of cases decided in *452Pommells v Perez (4 NY3d 566 [2005]) governs this area of the law.” This statement is only partially correct. Pommells, along with the case law of this Court, e.g., Valentin, Becerril, Brewster and Shinn, “governs this area of the law.” In any event, both Pommells and our case law dictate that John Linton’s claims regarding injuries to his left knee and spine must be dismissed.
In Pommells, the Court of Appeals addressed three cases in which the plaintiffs claimed to have suffered soft-tissue injuries caused by car accidents. Noting the objectives of the No-Fault Law—to promote prompt resolution of injury claims, limit costs to consumers and alleviate unnecessary burdens on the courts— the Court concluded “that, even where there is objective medical proof [of a serious injury], when additional contributory factors interrupt the chain of causation between the accident and claimed injury—such as a gap in treatment, an intervening medical problem or a preexisting condition—summary dismissal of the complaint may be appropriate” (id. at 572). The Court then applied this principle to each of the three cases before it.
In the first case, Pommells v Perez, the Court determined that the defendants’ motion for summary judgment dismissing the complaint was properly granted because (1) the plaintiff failed to offer an explanation for ceasing treatment shortly after the accident and (2) the “plaintiff failed to address the effect of [a] kidney disorder [he suffered after the accident] on his claimed accident injuries” (id. at 574). With respect to the second point, the Court held that because “[plaintiff’s submission left wholly unanswered the question whether the claimed symptoms diagnosed by [plaintiffs physician] were caused by the accident” (id. at 575, citing, among other cases, Shinn), the plaintiff failed to raise a triable issue of fact regarding whether his injuries were proximately caused by the accident.
The majority concludes that Pommells is distinguishable from the case before us because in Pommells the plaintiffs physician acknowledged that his kidney ailment was a potential cause of his injuries, and here John Linton’s physician did not acknowledge that he suffered from preexisting degenerative conditions. This “distinction” is unpersuasive. By the majority’s reasoning, no defendant in an action such as this one can obtain summary judgment on the ground that a plaintiff had a preexisting condition unless the plaintiff (or his or her physician) concedes that the plaintiff has a preexisting condition. Nothing in the Court’s decision in Pommells supports that notion. Rather, the Court stated that Pommells’ opposition to the motion was insufficient because he “failed to address the effect of [a] kidney disorder [he suffered after the accident] on his claimed accident injuries” *453(id. at 574). Moreover, our case law both prior to and following Pommells has made plain that a defendant satisfies its initial burden on a motion for summary judgment dismissing a complaint in a serious injury case where the defendant submits evidence in admissible form that the plaintiff suffered from a preexisting condition, and, if that showing has been made, the burden shifts to the plaintiff to submit evidence specifically addressing the evidence of a preexisting condition (see Valentin, 59 AD3d at 184; Becerril, 50 AD3d at 261-262; Brewster, 44 AD3d at 352; Shinn, 1 AD3d at 197).
In the second case decided by the Court in Pommells, Brown v Dunlap, the Court reversed an order of the Appellate Division affirming an order of Supreme Court granting the defendants’ motion for summary judgment dismissing the complaint. The Court of Appeals rejected the contentions that the plaintiff failed to provide an adequate explanation for a gap in treatment and that plaintiff failed to address evidence that he suffered from a chronic disc condition. Concerning the second point, the Court essentially found that the defendants failed to make a prima facie showing of entitlement to summary judgment on the ground that the plaintiffs injuries were caused by a preexisting degenerative condition, and, therefore, the burden never shifted to the plaintiff to submit evidence specifically addressing that condition. Thus, the Court wrote: “as to an alleged preexisting condition, there is only [the defendant’s examining physician’s] conclusory notation, itself insufficient to establish that plaintiffs pain might be chronic and unrelated to the accident. As opposed to the undisputed proof of plaintiffs contemporaneous, causally relevant kidney condition in Pommells, here even two of defendants’ other doctors acknowledged that plaintiffs (relatively minor) injuries were caused by the car accident. On this record, plaintiff was not obliged to do more to overcome defendants’ summary judgment motions” (4 NY3d at 577-578).
The majority asserts that defendants’ radiologist’s “opinion[s] that plaintiffs knee and spinal injuries were degenerative in nature [are] no less ‘conclusory’ than the Brown radiologist’s statement that the spinal abnormalities in that case were ‘chronic and degenerative in origin.’ ” Once again, the majority is wrong.
In Brown, the defendants’ radiological expert reviewed MRI films of the plaintiffs spine and “noted—without more—that the ‘disc desiccation and minimal diffuse disc bulge’ were ‘chronic and degenerative in origin’ ” {id. at 576 [internal brackets omitted]). Here, however, defendants’ radiologist provided a far more detailed opinion regarding the preexisting *454degenerative conditions in John Linton’s left knee and spine, demonstrating that he, like the plaintiff in Pommells, had a “contemporaneous, causally relevant” condition (id. at 578). Thus, the radiologist affirmed with respect to the left knee that “[t]here is a grade II degenerative signal change seen in the posterior horn of the medial meniscus,” and she concluded “[t]he grade II mucoid degenerative signal change is as the name implies, an intrasubstance, degenerative process without traumatic basis or causal relationship to the accident.” With respect to the spine, the radiologist affirmed that “[degeneration of all the cervical intervertebral discs is noted.” She found that the films: “reveal[ ] evidence of longstanding, pre-existing, degenerative disc disease. There is osteophyte formation, discogenic ridging, endplate signal change and uncinate joint hypertrophy seen. These bony changes are greater than six months in development and due to [the] extent are more likely years in origin. These changes could not have occurred in the time interval between examination and injury and clearly predate the accident. There is disc degeneration throughout the cervical spine. This drying out and loss of disc substance is also longstanding, chronic, and pre-existing. Disc bulging is seen. Bulging is not traumatic but degeneratively induced, related to ligamentous laxity. No ossesous, ligamentous, or intervertebral disc abnormalities are seen attributable to the . . . accident.” Thus, Brown is plainly distinguishable.
The third and final case addressed by the Court in Pommells was Carrasco v Mendez. In Carrasco, the Court affirmed an order of the Appellate Division affirming an order of Supreme Court granting the defendant’s motion for summary judgment dismissing the complaint. The Court determined that the defendant’s evidence was sufficient to sustain his initial burden on the motion and shift the burden to the plaintiff to raise a triable issue of fact with respect to causation. The defendant’s evidence included a report of a physician who treated the plaintiff that indicated that the plaintiff suffered from a preexisting degenerative condition in his spine (which he claimed was injured as a result of the motor vehicle accident giving rise to the action), and a report by an orthopedic surgeon who reviewed MRI films taken of the plaintiff’s spine and opined that the films demonstrated that the plaintiff suffered from a preexisting degenerative condition in his spine (id. at 578). The Court also determined that the plaintiffs evidence, which included the affidavit of a physician who treated the plaintiff for the injuries he allegedly sustained in the accident, was insufficient to raise a triable issue of fact. Although the plaintiffs physician opined that the plaintiffs spinal injuries were caused by the motor ve*455hide acddent, the physidan failed to “refute defendant’s evidence of a preexisting degenerative condition” (id. at 580).
The majority asserts that Carrasco is distinguishable from the case before us because the defendant in Carrasco submitted “ ‘persuasive evidence that plaintiffs alleged pain and injuries were related to a preexisting condition’ ” (quoting Pommells at 580), and defendants’ evidence—the report of the radiologist—is “not ‘persuasive.’ ” What the majority fails to acknowledge is that the evidence on which defendants rely to establish that John Linton suffered from preexisting degenerative conditions in his left knee and spine is the same evidence this Court has found “persuasive” in several other cases, to wit, the affirmed report of a radiologist opining that the plaintiffs MRI films revealed degenerative conditions (see e.g. Valentin, 59 AD3d at 184; Becerril, 50 AD3d at 261-262; Shinn, 1 AD3d at 197; see also Brewster, 44 AD3d at 352). Thus, Carrasco supports defendants’ claim that they are entitled to partial summary judgment.
In sum, where the defendant submits evidence in admissible form indicating that the plaintiff suffered from a preexisting degenerative condition in the area of the body that the plaintiff claims was injured as a result of the motor vehicle accident, the defendant has made a prima facie showing of entitlement to judgment as a matter of law dismissing the complaint on the ground that the accident was not a proximate cause of the plaintiffs injuries. In opposition to such a showing, the plaintiff must submit evidence specifically addressing the defendant’s evidence that the plaintiff suffered from a preexisting degenerative condition. Because defendants met their initial burden and plaintiffs failed to address defendants’ evidence that John Linton suffered from preexisting degenerative conditions, I would grant those portions of defendants’ motion seeking summary judgment dismissing plaintiffs’ claims premised on injuries to John Linton’s spine and left knee (as well as plaintiffs’ claim under the 90/180-day provision of Insurance Law § 5102 [d], which the majority dismisses), and otherwise affirm.2

. “The most significant flaw in plaintiffs arguments is his failure to address causation” (id. at 186).


. Defendants failed to make a prima facie showing of entitlement to judgment as a matter of law dismissing the claims premised on injuries to John Linton’s right shoulder.